UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Draft#4 to Audit Committee FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-75899 TRANSOCEAN INC. (Exact name of registrant as specified in its charter) Cayman Islands 66-0582307 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4 Greenway Plaza Houston, Texas 77046 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 232-7500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of July 27, 2007, 290,199,014 ordinary shares, par value $0.01 per share, were outstanding. TRANSOCEAN INC. INDEX TO FORM 10-Q QUARTER ENDED JUNE 30, 2007 Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Operations Three Months and Six Months Ended June 30, 2007 and 2006 1 Condensed Consolidated Balance Sheets June 30, 2007 and December 31, 2006 2 Condensed Consolidated Statements of Cash Flows Three Months and Six Months Ended June 30, 2007 and 2006 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 6. Exhibits 37 Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements TRANSOCEAN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) (Unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Operating revenues Contract drilling revenues $ 1,360 $ 828 $ 2,633 $ 1,607 Other revenues 74 26 129 64 1,434 854 2,762 1,671 Costs and expenses Operating and maintenance 627 549 1,195 1,024 Depreciation 101 102 201 204 General and administrative 29 25 55 45 757 676 1,451 1,273 Gain (loss) from disposal of assets, net (1 ) 111 22 175 Operating income 676 289 1,333 573 Other income (expense), net Interest income 5 5 10 10 Interest expense, net of amounts capitalized (33 ) (20 ) (70 ) (44 ) Other, net (5 ) 1 8 2 (33 ) (14 ) (52 ) (32 ) Income before income taxes and minority interest 643 275 1,281 541 Income tax expense 93 26 178 86 Minority interest 1 − 1 − Net income $ 549 $ 249 $ 1,102 $ 455 Earnings per share Basic $ 1.91 $ 0.77 $ 3.81 $ 1.40 Diluted $ 1.84 $ 0.75 $ 3.67 $ 1.36 Weighted average shares outstanding Basic 288 324 289 325 Diluted 300 336 301 337 See accompanying notes. 1 Index TRANSOCEAN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share data) June 30, December 31, 2007 2006 (Unaudited) ASSETS Cash and cash equivalents $ 445 $ 467 Accounts receivable, net of allowance for doubtful accounts of $30and $26 at June 30, 2007 and December 31, 2006, respectively 1,184 946 Materials and supplies, net of allowance for obsolescence of $21 and $19 at June 30, 2007 and December 31, 2006, respectively 177 160 Deferred income taxes, net 20 16 Other current assets 67 67 Total current assets 1,893 1,656 Property and equipment 11,152 10,539 Less accumulated depreciation 3,392 3,213 Property and equipment, net 7,760 7,326 Goodwill 2,195 2,195 Other assets 301 299 Total assets $ 12,149 $ 11,476 LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ 369 $ 477 Accrued income taxes 132 98 Debt due within one year 18 95 Other current liabilities 475 369 Total current liabilities 994 1,039 Long-term debt 3,046 3,200 Deferred income taxes, net 51 54 Other long-term liabilities 579 343 Total long-term liabilities 3,676 3,597 Commitments and contingencies Minority interest 1 4 Preference shares, $0.10 par value; 50,000,000 shares authorized, none issued and outstanding − − Ordinary shares, $0.01 par value; 800,000,000 shares authorized, 289,280,582 and 292,454,457 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 3 3 Additional paid-in capital 7,728 8,044 Accumulated other comprehensive loss (30 ) (30 ) Accumulated deficit (223 ) (1,181 ) Total shareholders’ equity 7,478 6,836 Total liabilities and shareholders’ equity $ 12,149 $ 11,476 See accompanying notes. 2 Index TRANSOCEAN INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Cash flows from operating activities Net income $ 549 $ 249 $ 1,102 $ 455 Adjustments to reconcile net income to net cash provided by operating activities Depreciation 101 102 201 204 Share-based compensation expense 9 5 19 8 Deferred income taxes (5 ) (9 ) (7 ) 25 Equity in (earnings) losses of unconsolidated affiliates 2 (3 ) 3 (3 ) (Gain) loss from disposal of assets, net 1 (111 ) (22 ) (175 ) Deferred revenues, net 4 11 38 20 Deferred expenses, net (6 ) (47 ) (13 ) (55 ) Tax benefit from exercise of stock options to purchase and vesting of ordinary shares under share-based compensation plans – (8 ) – (8 ) Other long-term liabilities 5 14 12 21 Other, net 3 3 1 4 Changes in operating assets and liabilities Accounts receivable (99 ) (33 ) (238 ) (104 ) Other current assets (28 ) (50 ) (32 ) (51 ) Accounts payable and other current liabilities 57 47 140 91 Income taxes receivable/payable, net 14 6 57 12 Net cash provided by operating activities 607 176 1,261 444 Cash flows from investing activities Capital expenditures (290 ) (98 ) (755 ) (276 ) Proceeds from disposal of assets, net 2 121 41 203 Joint ventures and other investments, net – – (3 ) – Net cash provided by (used in) investing activities (288 ) 23 (717 ) (73 ) Cash flows from financing activities Revolving Credit Facility, net (190 ) – – – Repayments on the Term Credit Facility (230 ) – (230 ) – Proceeds from issuance of ordinary shares under share-based compensation plans, net 40 21 55 66 Repurchase of ordinary shares – (400 ) (400 ) (600 ) Other, net 4 – 9 – Net cash used in financing activities (376 ) (379 ) (566 ) (534 ) Net decrease in cash and cash equivalents (57 ) (180 ) (22 ) (163 ) Cash and cash equivalents at beginning of period 502 462 467 445 Cash and cash equivalents at end of period $ 445 $ 282 $ 445 $ 282 See accompanying notes. 3 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Unaudited) Note 1―Nature of Business and Principles of Consolidation Transocean Inc. (together with its subsidiaries and predecessors, unless the context requires otherwise, “Transocean,” “we,” “us” or “our”) is a leading international provider of offshore contract drilling services for oil and gas wells. We contract our drilling rigs, related equipment and work crews primarily on a dayrate basis to drill oil and gas wells. We also provide additional services, including integrated services. At June 30, 2007, we owned, had partial ownership interests in or operated 82 mobile offshore drilling units. As of this date, our fleet consisted of 33 High-Specification semisubmersibles and drillships (“High-Specification Floaters”), 20 Other Floaters, 25 Jackups and four Other Rigs. We also have four High-Specification Floaters under construction. See Note 3—Drilling Fleet Expansion and Upgrades. For investments in joint ventures and other entities that do not meet the criteria of a variable interest entity or where we are not deemed to be the primary beneficiary for accounting purposes of those entities that meet the variable interest entity criteria, we use the equity method of accounting where our ownership is between 20 percent and 50 percent or where our ownership is more than 50 percent and we do not have significant control over the unconsolidated affiliate. We use the cost method of accounting for investments in unconsolidated affiliates where our ownership is less than 20 percent and where we do not have significant influence over the unconsolidated affiliate. We consolidate those investments that meet the criteria of a variable interest entity where we are deemed to be the primary beneficiary for accounting purposes and for entities in which we have a majority voting interest. Intercompany transactions and accounts are eliminated. Note 2―Summary of Significant Accounting Policies Basis of Presentation—Our accompanying condensed consolidated financial statements have been prepared without audit in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission (“SEC”). Accordingly, pursuant to such rules and regulations, these financial statements do not include all disclosures required by accounting principles generally accepted in the U.S. for complete financial statements. The condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods. Such adjustments are considered to be of a normal recurring nature unless otherwise identified. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007 or for any future period. The accompanying condensed consolidated financial statements and notes thereto should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2006. Accounting Estimates—The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses and disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to bad debts, materials and supplies obsolescence, investments, intangible assets and goodwill, property and equipment and other long-lived assets, income taxes, workers’ insurance, share-based compensation, pensions and other postretirement benefits, other employment benefits and contingent liabilities. We base our estimates on historical experience and on various other assumptions we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from such estimates. Total Comprehensive Income—Total comprehensive income for the three and six months ended June 30, 2007 was $549 million and $1,102 million, respectively, while the total comprehensive income for the three and six months ended June 30, 2006 was $249 million and $455 million, respectively. There were no other comprehensive income items that were material for any of the periods presented. 4 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Continued) (Unaudited) Capitalized Interest—We capitalize interest costs for qualifying construction and upgrade projects. We capitalized interest costs on construction work in progress of $15 million and $28 million for the three and six months ended June 30, 2007, respectively. Capitalized interest for the three and six months ended June 30, 2006 was $2 million for each period. Segments—We operate in one business segment, which consists of floaters, jackups and other rigs used in support of offshore drilling activities and offshore support services. Our fleet operates in a single, global market for the provision of contract drilling services. The location of our rigs and the allocation of resources to build or upgrade rigs are determined by the activities and needs of our customers. Share-Based Compensation—On January 1, 2006, we adopted the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No. 123 (revised 2004), Share-Based Payment(“SFAS 123R”) using the modified prospective method. Share-based compensation expense for the three and six months ended June 30, 2007was $9 million ($7 million, or $0.02 per diluted share, net of tax) and $19 million ($16 million, or $0.05 per diluted share, net of tax),respectively. Share-based compensation expense for the three and six months ended June 30, 2006 was $5 million or$0.01 per diluted share, which had an immaterial tax effect, and $8 million ($7 million, or $0.02 per diluted share, net of tax), respectively. In addition to the compensation cost recognition requirements, SFAS 123R requires tax deduction benefits in excess of recognized compensation cost to be reported as a financing cash flow. We reported financing cash flows related to tax deduction benefits of $5 million and $9 million for the three and six months ended June 30, 2007, with no comparable cash flows for the three and six months ended June 30, 2006. Income Taxes—In June 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 clarifies the accounting for income taxes recognized in an entity’s financial statements in accordance with SFAS No. 109, Accounting for Income Taxes. It prescribes a minimum recognition threshold and measurement attribute for recognizing and measuring the benefit of tax positions taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. We adopted this interpretation on January 1, 2007. The cumulative effect adjustment upon adoption of FIN 48 resulted in a $146 million increase in our other long-term liabilities and a corresponding increase in the beginning balance of our accumulated deficit, primarily related to the ongoing dispute with Norway regarding certain restructuring transactions undertaken in 2001 and 2002. See Note 6―Income Taxes. In June2006, the FASB reached consensus on Emerging Issues Task Force (“EITF”) Issue No. 06-3, “How Taxes Collected From Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement” (“EITF 06-3”). The scope of EITF 06-3 includes any tax assessed by a governmental authority that is directly imposed on a revenue-producing transaction between a seller and a customer, including sales, use, value added and excise taxes. EITF 06-3 provides that a company may adopt a policy of presenting taxes in the consolidated statement of operations on either a gross or net basis. If such taxes are significant, and are presented on a gross basis, the amounts of those taxes should be disclosed. The consensus on EITF 06-3 is effective for the interim and annual reporting periods beginning after December 15, 2006. We adopted EITF 06-3 on January 1, 2007. We record taxes collected from our customers and remitted to governmental authorities on a net basis in our consolidated statement of operations and our adoption had no effect on our consolidated balance sheet, statement of operations or cash flows. New Accounting Pronouncements—In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements because the FASB previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, SFAS 157 does not require any new fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007. We will be required to adopt SFAS 157 in the first quarter of fiscal year 2008. Management is currently evaluating the requirements of SFAS 157 and has not yet determined the impact on the consolidated financial statements. 5 Index TRANSOCEAN INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED STATEMENTS (Continued) (Unaudited) In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 provides companies with an option to report selected financial assets and liabilities at fair value. It also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 is effective as of the beginning of the first fiscal year beginning after November 15, 2007. We will be required to adopt SFAS 159 in the first quarter of fiscal year 2008. Management is currently evaluating the requirements of SFAS 159 and has not yet determined the impact on the consolidated financial statements. Reclassifications—Certain reclassifications have been made to prior period amounts to conform with the current period’s presentation. These reclassifications did not have a material effect on our condensed consolidated financial statements. Note 3―Drilling Fleet Expansion and Upgrades Capital expenditures, including capitalized interest, totaled $755 million during the six months ended June 30, 2007 and included $443 million spent on the construction of four enhanced Enterprise-class drillships and $102 million on two Sedco 700-series rig upgrades. Construction work in progress, recorded in property and equipment, was $1.5 billion and $1.0 billion at June 30, 2007 and December 31, 2006, respectively. In June 2007, we were awarded a drilling contract for a fourth enhanced Enterprise-class drillship. We estimate total capital expenditure for the construction of this rig to be approximately $640 million, excluding capitalized interest. We expect the rig to be contributed to a joint venture in which we will retain a 65 percent ownership interest. This rig is expected to be operational in the third quarter of 2010. Capital expenditures, including capitalized interest, totaled $276 million during the six months ended June 30, 2006 and included $96 million spent on the construction of an enhanced Enterprise-class drillship and $59 million on two Sedco 700-series rig upgrades. Note 4―Asset Dispositions During the six months ended June 30, 2007, we completed the sale of the tender rig Charley Graves for net proceeds of $33 million and recognized a gain on the sale of $23 million ($20 million, or $0.07 per diluted share, net of tax). During the six months ended June 30, 2006, we sold two of our Other Floaters (Peregrine III and
